—In an action for divorce and ancillary relief, the husband appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered December 16, 1994, which, inter alia, awarded the wife the weekly amount of $250 in pendente lite maintenance and counsel fees in the sum of $1,500. The appeal brings up for review so much of an order of the same court, entered February 16, 1995, as, upon reargument, adhered to its prior determination regarding counsel fees and directed the husband to pay $250 per week in child support.
Ordered that the appeal from the order entered December 16, 1994, is dismissed, as that order was superseded by the order entered February 16, 1995, made upon reargument; and it is further,
Ordered that the order entered February 16, 1995, is affirmed insofar as reviewed; and is further,
Ordered that the wife is awarded one bill of costs.
Under the circumstances of this case, where widely divergent views of the parties’ financial circumstances have been presented in their submissions, the best remedy for the perceived inequities in the pendente lite awards is a speedy trial at which the disputed issues as to the financial capacity and circumstances of the parties can be fully explored (see, Terceira v Terceira, 193 AD2d 729; Mulcahy v Mulcahy, 170 AD2d 587; Marohn v Marohn, 157 AD2d 771). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.